DETAILED ACTION
This is an office action on the merits in response to the communication filed on 6/15/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1-10 are pending and are considered in this office action.

Claims Objection
Claim 1-10 are objected to because of the following informalities:  
Claim 1 and 6 each recites “applying at least one rule on crypto asset”.  Examiner considers this is a typographical error and will be interpreted as “applying at least one rule on a crypto asset”.  Claim 1 further recites “to manage a crypto wallet and; predefine rules”.  Examiner also considers this is a typographical error and will be interpreted as “to manage a crypto wallet and predefine rules”.  Claim 1 further recites “regarding possible actions for the crypto asset”.  Claim 1 further recites “crypto wallet and: request an action”.  Examiner also considers this is a typographical error and will be interpreted as “crypto wallet and request an action”.
Claims 3 and 8 each recites “to store crypto asset”.  Examiner also considers this is a typographical error and will be interpreted as “to store the crypto asset”.
Claims 4 and 9 each recites “to define maximum threshold of crypto asset” and “approval for action”.  Examiner also considers this is a typographical error and will be interpreted as “to define maximum threshold of the crypto asset” and “approval for an action”.
Claims 5 and 10 each recites “to define maximum threshold of crypto asset”, and “for action”.  Examiner also considers this is a typographical error and will be interpreted as “to define maximum threshold of the crypto asset”, “in each defined period to time” and “for an action”
Appropriate corrections are required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “a non-transitory computer-readable medium storing processor executable instructions on a computing device” twice in the claim.  There is a lack of clarity for this limitation in the claim since it is not clear whether these are separate instances or whether these are referring to the same “non-transitory computer-readable medium storing processor executable instructions”.  For the purpose of examination, the second occurrence is interpreted as “non-transitory computer-readable medium storing processor executable instructions on the computing device”.  Further claims 1 and 6 each recites “a crypto wallet” twice; one being “admin user to manage a crypto wallet…”; second being “an end user to manage crypto wallet...”.  There is a lack of clarity for this limitation in the claim since it is not clear whether these are separate instances or whether these are referring to the same “crypto wallet”.  Further claims 1 and 6 each recites “wherein the action has the predefined rule”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is interpreted as “the predefined rule”.  Further, claims 1 and 6 each recites "the admin wallet".  There is insufficient antecedent basis for this limitation in the claim.  For example, if the Applicant means “the admin wallet” to be the “an admin user to manage a crypto wallet”, then the terms need to be consistent.  Further, claims 1 and 6 each recites “the predefined or default rules”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is interpreted as “the predefined rule or the default rule”.  Further, claims 1 and 6 each recites "request an action to be performed, where the action", “an action request from the….”, “the requested action according…..”, “the action via a transaction…”, and “denying the request,”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is interpreted as “the requested action”, the terms need to be consistent used in the limitation.   Lastly, “the block chain” lacks the antecedent basis for this limitation in the claim.  For the purpose of examination, it is interpreted as “a block chain”.  Clarification and corrections are required.
	Claims 2 and 7 each recites “the admin user instructions and end user instructions”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is interpreted as “the processor executable instructions” to restore clarity, continuity and proper antecedent basis to the claim.
	Claims 3 and 8 each recites “the last action”, “the end user wallet” and “the backup wallet”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is interpreted as “a last action”, “the crypto wallet” and “a backup wallet” to restore clarity, continuity and proper antecedent basis to the claim.
Claims 4 and 9 each recites “the end user wallet”, “an action request”, “the actions request” and “the threshold”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is interpreted as “the crypto wallet”, “the requested action” and “the maximum threshold” to restore clarity, continuity and proper antecedent basis to the claim.
Claims 5 and 10 each recites “the end user wallet”, “the actions request” and “the threshold”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is interpreted as “the crypto wallet”, “the requested action” and “the maximum threshold” to restore clarity, continuity and proper antecedent basis to the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1-5 are directed towards a method which is within the four statutory categories (i.e., a process).  Claim 6-10 are drawn to a system which is within the four statutory categories (i.e., a machine). 

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Claims 1-5 are directed towards a method which is within the four statutory categories (i.e., a process).  Claims 6-10 are drawn to a system which is within the four statutory categories (i.e., a machine). 
However, claims 1-10 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The abstract idea of the independent claims is “allowing an admin user to manage a crypto wallet and: predefine rules regarding the crypto asset possible actions; register services; and add funds; allowing an end user to manage a crypto wallet and: request an action to be performed; receiving in the admin wallet an action request from the end user via a smart contract; checking eligibility of the requested action according to the predefined or default rules; and approving and performing the action via a transaction to the block chain or denying the request, according to the eligibility”.

Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers “fundamental economic principles or practices” and “commercial interactions.”  That is, the drafted process is comparable to a handling commercial interaction, i.e. allowing an admin user to manage a crypto wallet and: predefine rules regarding the crypto asset possible actions; register services; and add funds; allowing an end user to manage a crypto wallet; receiving in the admin wallet an action request from the end user via a smart contract; checking eligibility of the requested action according to the predefined or default rules; and approving and performing the action via a transaction to the block chain or denying the request, according to the eligibility.  If a claim limitation, under its broadest reasonable interpretation, covers performance of them limitations of handling business relations or sale activities, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – “fundamental economic principles or practices” and “Commercial or legal interaction” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally, claim 1 is also broad enough to encompass “concepts that can perform in the human mind”.

Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
	The abstract idea is not integrated into a practical application. The additional step recites “the action has the predefined rule or a default rule; etc.” which amount to no more than insignificant extra-solution activity. (See MPEP 2106.05(g), which describes these activities as “Mere Data Gathering.”)    
	 	The additional recited elements, i.e. “a non-transitory computer-readable medium storing processor executable instructions on a computing device” of claim 1; “a processing circuitry and a memory; etc” of claim 6 are recited at a high-level of generality, i.e. as generic computing element performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components.
Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As explained above in Step 2A Prong 2, the additional claim elements represent insignificant extra-solution activity. Likewise, applicant is referred to the Step 2A, Prong 2 analysis for the descriptive limitations, generic computing elements. 
When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
Claim 3 is also directed to abstract idea of “allowing the end user to store crypto assets in a smart contract on the block chain; defining at least one backup wallet using the smart contract on the block chain; etc….”; claim 4 “allowing the admin user to define a maximum threshold of crypto asset to be transferred from the end user wallet without further approval using a smart contract; receiving an action request from the end user for a transaction; etc…..” claim 5 “allowing the admin user to define a maximum threshold of crypto asset to be transferred from the end user wallet in each defined period of time using a smart contract; receiving an action request from the end user for a transaction; etc…”, therefore would still fall into the same groupings of Certain Methods of Organizing Human Activity – commercial or legal interactions. 
Claim 2 is not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these non-positively recited claims provide further descriptive limitations of elements, such as describing how “admin user instructions and end user instructions are executable on a single computing device” of claim 2.  While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.
Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the applicant’s Specification in para. [0074].
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the associated computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.  The rest of the claims claim 6-10 are similar to claim 1-5.  Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 11, 12, 21 & 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sheng et al. (US20170109735A1; hereinafter “Sheng”).
With respect to claim 1 and 6
Sheng teaches the limitations of:
providing a platform having a non-transitory computer-readable medium storing processor executable instructions on a computing device ([0441-0443], the SOCOACT computer systemization (platform) includes memory 5829 (non-transitory computer-readable medium) containing a collection of programs (processor executable instructions) on device 5828) allowing an admin user to manage a crypto wallet and: predefine rules ([0178, 0360, 0374, and 0459], a seller having the necessary account access privileges (admin user), may transfer crypto tokens to a multiple key account data structure data store/MKADSD and set trigger event recovery settings using crypto smart rules (to manage a crypto wallet and predefine rules) regarding the crypto asset possible actions ([0117-0124], the rules for the crypto asset include the examples of Anti-ping, people don’t want their wallets accessible when they are not at home); register services ([0178], the seller registers with the system to generate listings (register services)); and add funds ([0374], adding crypto tokens (funds) to the MKADSD), 
in the platform, having a non-transitory computer-readable medium storing processor executable instructions on a computing device ([0441-0443], the SOCOACT computer systemization (platform) includes memory 5829 (non-transitory computer-readable medium) containing a collection of programs (processor executable instructions) on device 5828) allowing an end user to manage a crypto wallet ( [0177], a buyer (end user) may register and add funds to the buyer’s wallet (to manage said crypto wallet)) and: request an action to be performed ([0178-0179], a buyer notifies the seller that the buyer would like to meet at a meeting location to begin a transaction (request an action to be performed), wherein the action has the predefined rule or a default rule ([0106, 0108, 0179, 0346], the transaction (requested action) requires that the user meet within a proximity defined by a geofence smart rule (default rule) as a contract term); 
receiving in the admin wallet an action request from the end user via a smart contract ([0129, 0153, 0177], a transfer of virtual currency corresponding to the transaction to the virtual wallet (receiving in the crypto wallet the requested action) from the buyer (end user) facilitated with a smart contract); 
checking eligibility of the requested action according to the predefined or default rules ([0346], determining the contract terms (checking eligibility) by tracking the transaction (requested action) based on the geofencing (the default rule)); and 
approving and performing the action via a transaction to the block chain or denying the request, according to the eligibility ([0108, 0346], restricting bitcoin wallet access (denying said request) based on the geofence drawn and contract terms (according to said eligibility)).

With respect to claim 2 and 7
Sheng teaches the limitations of 1 and 6 respectively.  Sheng further teaches: 
the admin user instructions and end user instructions are executable on a single computing device ([0441-0443], the programs (processor executable instructions) on device 5828 (single computing device)).


With respect to claim 3 and 8
Sheng teaches the limitations of 1 and 6 respectively.  Sheng further teaches: allowing the end user to store crypto assets in a smart contract on the block chain ([0107 and 0125], a block chain smart contract is created allowing creation of digital assets (allowing the end user to store the crypto asset)); 
defining at least one backup wallet using the smart contract on the block chain ([0146, 0334 and 0344], the SOCOACT implements a wallet backup using the smart contract to specify an account data structure data store backup type, which is submitted to the block chain), wherein the crypto asset is locked for a predefined period of time ([0109], the bitcoin wallet access (crypto asset) may be restricted according to time range fencing (locked for a predefined period of time) and further 
wherein the predefined period of time is calculated from the last action performed via the end user wallet ([0109 and 0110], the requisite timely ping (calculated from a last action performed) for the bitcoin wallet access); and
transferring, when eligible, the crypto asset from the smart contract to the backup wallet ([0123 and 0344], a smart rule enables a 2nd escrow to the 3rd party providing the backup store to transfer assets (transfer the crypto asset when eligible to the backup wallet) using the smart contract).

With respect to claim 4 and 9
Sheng teaches the limitations of 1 and 6 respectively.  Sheng further teaches: allowing the admin user to define a maximum threshold of crypto asset ([0177 and 0364], the seller uses the SOCOACT to set smart rules (allowing the admin user) including consumption constraint violations and account balance constraint violation (to define a maximum threshold of the crypto asset) to be transferred from the end user wallet without further approval using a smart contract ([0116, 0364, and 0374], where the trigger event facilitates the transfer of crypto tokens (transferred from the crypto wallet) according to the smart rules set (without further approval) using the smart contract); 
receiving an action request from the end user for a transaction ([0178 and 0179], the buyer notifies the seller that the buyer would like to meet at a meeting location to begin a transaction (request from the end user for a transaction); 
checking the request's eligibility ([0346], checking the request’s eligibility (determining the contract terms (checking eligibility) by tracking the transaction (the request) based on the geofencing); and denying the actions request or requesting further approval for action exceeding the threshold ([0108, 0346, and 0364], restricting bitcoin wallet access (denying the requested action) based on the consumption constraint violations and account balance constraint violation (an action exceeding the maximum threshold)).

With respect to claim 5 and 10
Sheng teaches the limitations of 1 and 6 respectively.  Sheng further teaches: allowing the admin user to define a maximum threshold of crypto asset ([0177 and 0364], the seller uses the SOCOACT to set smart rules (allowing the admin user) including consumption constraint violations and account balance constraint violation (to define a maximum threshold of the crypto asset) to be transferred from the end user wallet in each defined period of time using a smart contract ([0109, 0116, 0364, and 0374], where the trigger event facilitates the transfer of crypto tokens (transferred from the crypto wallet) according to the smart rules set such as time range fencing representing years, months, weeks, and days (each defined period of time) according to the smart contract); 
receiving an action request from the end user for a transaction ([0178 and 0179], the buyer notifies the seller that the buyer would like to meet at a meeting location to begin a transaction (request from the end user for a transaction); 
checking the request's eligibility ([0346], checking the request’s eligibility (determining the contract terms (checking eligibility) by tracking the transaction (the request) based on the geofencing); and
 denying the actions request for action exceeding the threshold ([0108, 0346, and 0364], restricting bitcoin wallet access (denying the requested action) based on the consumption constraint violations and account balance constraint violation (an action exceeding the maximum threshold)).


Conclusion
THIS ACTION IS MADE Non-FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YIN Y CHOI/
Examiner, Art Unit 3685                                                                                                                                                                            5/19/2022